Exhibit A
 
 


ANNEX A




2017 NON-EMPLOYEE DIRECTOR LONG-TERM INCENTIVE PLAN


Section 1 Establishment and Purposes of the Plan.


(a) Purpose.  The purposes of this ePlus inc. 2017 Non-Employee Director
Long-Term Incentive Plan (the "Plan") are to attract, retain and compensate for
service as members of the Board of Directors of ePlus inc.  (the "Company")
highly qualified individuals who are not current employees of the Company and to
enable them to increase their ownership in the Company's Common Stock.  The Plan
will be beneficial to the Company and its stockholders since it will allow these
Directors to have a greater personal financial stake in the Company through the
ownership of Common Stock, in addition to underscoring their common interest
with stockholders in increasing the long-term value of the Common Stock.


(b) Effective Date; Shareholder Approval.  The Plan is effective September 12,
2017, subject to the approval by the Company's shareholders.


Section 2 Definitions.


As used herein, the following definitions shall apply:


"Affiliate" shall mean (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has a significant equity interest, as determined by the Committee.


"Applicable Laws" means the requirements relating to the administration of
equity plans under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted and the applicable laws of any foreign country or
jurisdiction where Restricted Shares are, or will be, granted under the Plan.


"Board" means the Board of Directors of the Company.


"Change in Control" means the occurrence of any of the following events with
respect to the Company:


(i) the consummation of any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of Common Stock immediately
prior to the merger own more than fifty percent (50%) of the outstanding common
stock of the surviving corporation immediately after the merger; or


(ii) the consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company, other than to a subsidiary or affiliate; or


(iii) any action pursuant to which any person (as such term is defined in
Section 13(d) of the Exchange Act), corporation or other entity shall become the
"beneficial owner" (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of shares of capital stock entitled to vote
generally for the election of directors of the Company ("Voting Securities")
representing more than fifty (50%) percent of the combined voting power of the
Company's then outstanding Voting Securities (calculated as provided in Rule
13d-3(d) in the case of rights to acquire any such securities); or


(iv) the individuals (x) who, as of the Effective Date, constitute the Board
(the "Original Directors") and (y) who thereafter are elected to the Board and
whose election, or nomination for election, to the Board was approved by a vote
of a majority of the Original Directors then still in office (such Directors
being called "Additional Original Directors") and (z) who thereafter are elected
to the Board and whose election or nomination for election to the Board was
approved by a vote of a majority of the Original Directors and Additional
Original Directors then still in office, cease for any reason to constitute a
majority of the members of the Board; or


1

--------------------------------------------------------------------------------

(v) the dissolution or liquidation of the Company.


"Code" means the Internal Revenue Code of 1986, as amended.


"Committee" means a committee designated by the Board and composed of not less
than two "Non-Employee Directors" as defined in Rule 16b-3 under the Exchange
Act, or any successor rule or definition adopted by the Securities and Exchange
Commission.


"Common Stock" means the common stock, par value $0.01 per share, of the
Company.


"Director" means a member of the Board.


"Disability" means any illness or other physical or mental condition of a
Participant that renders the Participant incapable of performing his or her
customary and usual duties for the Company (with or without a reasonable
accommodation as required by law) and that in the judgment of the Committee is
permanent and continuous in nature.  The Committee may establish any process or
procedure it deems appropriate for determining whether a Participant has a
"Disability".


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Fair Market Value" means, as of any date, the value of Common Stock determined
as follows:


(i) if the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Select
Market, Nasdaq Global Market or The Nasdaq Capital Market of The Nasdaq Stock
Market, the fair market value of a share of Common Stock shall be the closing
sales price of a share of Common Stock as quoted on such exchange or system for
such date (or the most recent trading day preceding such date if there were no
trades on such date), as reported in The Wall Street Journal or such other
source as the Committee deems reliable;


(ii) if the Common Stock is regularly quoted by a recognized securities dealer
but is not listed in the manner contemplated by clause (i) above, the Fair
Market Value of a Share of Common Stock shall be the mean between the high bid
and low asked prices for the Common Stock on the day of determination, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; or


(iii) if neither clause (i) above nor clause (ii) above applies, the fair market
value of a share of Common Stock shall be determined in good faith by the
Committee based on the reasonable application of a reasonable valuation method
that complies with Code Section 409A and Code Section 422 if and to the extent
required.


"Outside Director" means any Director who, on the date such person is to receive
a grant of Restricted Shares hereunder is not a current employee of the Company
or any of the Company's subsidiaries.


"Participant" shall mean any Outside Director who holds a Restricted Stock Award
granted or issued pursuant to the Plan.


"Plan" means this ePlus inc. 2017 Non-Employee Director Long-Term Incentive
Plan.


"Restricted Shares" means Shares subject to a Restricted Stock Award.


"Restricted Stock Agreement" means any written agreement, contract, or other
instrument or document, including an electronic communication, evidencing the
terms and conditions of a Restricted Stock Award.


"Restricted Stock Award" means a grant of Restricted Shares pursuant to Section
7 of the Plan.


"Share" means a share of Common Stock, as adjusted in accordance with Section 9
of the Plan.


2

--------------------------------------------------------------------------------

Section 3 Share Limits.


(a) Aggregate Share Limit.  Subject to the provisions of Section 9 of the Plan,
the maximum aggregate number of Shares that may be issued as Restricted Shares
under the Plan is One Hundred Fifty Thousand (150,000) Shares.  The Shares may
be authorized, but unissued, or treasury Shares.  Restricted Shares that have
been transferred back to the Company shall be available for future grants of
Restricted Shares under the Plan.


(b) Individual Share Limit.  In no event shall any one Outside Director receive
Restricted Stock Awards under Sections 7(a) or 7(b) of this Plan totaling in
excess of One Hundred Fifty Thousand Dollars ($150,000) in any one calendar
year.


Section 4 Administration of the Plan.


(a) Administration.  The Plan shall be administered by the Committee.  The
Committee shall have the authority, in its discretion:


(i) to determine the Fair Market Value of Common Stock;


(ii) to approve forms of agreement for use under the Plan;


(iii) to determine the number of Shares that may be issued as Restricted Shares
and the terms and conditions of such Restricted Shares;


(iv) to construe and interpret the terms of the Plan;


(v) to prescribe, amend and rescind rules and regulations that it deems
necessary for the proper operation and administration of the Plan;


(vi) to waive or amend any terms, conditions, restrictions or limitations on an
Award, to the extent permissible under applicable law.


(vii) to allow Participants to satisfy withholding tax obligations by having the
Company withhold from the shares of Common Stock to be issued upon vesting of
Restricted Shares that number of Shares having a Fair Market Value equal to the
amount required to be withheld, provided that withholding is calculated at the
minimum statutory withholding level.  The Fair Market Value of the Shares to be
withheld shalt be determined on the date that the amount of tax to be withheld
is to be determined.  All determinations to have Shares withheld for this
purpose shall be made by the Committee in its discretion;


(viii) to instruct a corporate officer to execute on behalf of the Company any
instrument required to effect the grant of a Restricted Stock Award granted by
the Committee; and


(ix) to make all other determinations deemed necessary or advisable for
administering the Plan.


(b) Effect of Committee's Decision.  The Committee's decisions, determinations
and interpretations shall be final and binding on all Participants and anyone
else who may claim an interest in Restricted Shares.


(c) No Liability.  No member of the Committee shall be liable for any losses
resulting from any action, interpretation or construction made in good faith
with respect to the Plan, any Restricted Stock Agreement, or any Award granted
under the Plan. The Company shall indemnify, to the fullest extent permitted by
law, each person made or threatened to be made a party to any civil or criminal
action or proceeding by reason of the fact that the person, or the executor or
administrator of the person's estate, is or was a member of the Committee or a
delegate of the Committee.


Section 5 Eligibility.


The only persons who shall be eligible to receive Restricted Stock Awards under
the Plan shall be persons who, on the date such Awards are granted, are Outside
Directors.


Section 6 Term of the Plan.


No Restricted Stock Award may be granted under the Plan after September 12,
2027.


3

--------------------------------------------------------------------------------

Section 7 Grants of Restricted Stock Awards.


(a) Initial Grant.  Each individual who first becomes an Outside Director on or
after the date of the approval of this Plan by the stockholders of the Company
shall, upon first qualifying as an Outside Director, automatically be granted a
number of Restricted Shares, on the terms and conditions set forth in Section 8
below, having a Fair Market Value on the date of grant (determined without
regard to the restrictions applicable thereto) equal to the product of the
amount of cash compensation earned by an individual Outside Director during the
twelve months immediately prior to his becoming an Outside Director multiplied
by the quotient of the number of days until the next Annual Grant Date (as
defined below) divided by 365; provided, however, that grants of Restricted
Shares under this Plan shall not be made until a Form S-8 registration statement
in respect of the Shares is filed with, and declared effective by, the
Securities and Exchange Commission.


(b) Annual Grant.  On September 25th of each year (the "Annual Grant Date"),
beginning with September 25, 2017, or the next following business day if
September 25th is not a business day, each Outside Director shall automatically
be granted a number of Restricted Shares, on the terms and conditions set forth
in Section 8 below, having a Fair Market Value on the date of grant (determined
without regard to the restrictions applicable thereto) equal to the aggregate
dollar amount of cash compensation  earned by an individual Outside Director who
served on the board during the Company's entire fiscal year ended immediately
prior to the respective Annual Grant Date; provided, however, that grants of
Restricted Shares under this Plan shall not be made until a Form S-8
registration statement in respect of the Shares is filed with, and declared
effective by, the Securities and Exchange Commission.


(c) Stock Fee Election.  An Outside Director may make an election (a "Stock Fee
Election") to receive Shares in lieu of all or any part of the cash compensation
payable to him or her for service on the Board for a calendar year.  Any Stock
Fee Election and any change or revocation thereof shall be made by delivering
written notice thereof to the Committee prior to the end of the calendar year
preceding the calendar year of service for which it is to be effective.  Such
Stock Fee Election shall remain in effect for each subsequent calendar year of
service unless changed.  An Outside Director may not elect to change his or her
Stock Fee Election for a calendar year after the last day of the calendar year
preceding the calendar year of service for which the election is made.  Any
Shares that relate to a Stock Fee Election shall be treated as a Restricted
Stock Award for purposes of this Plan, provided that such Shares shall not be
subject to any Restrictions provided under Section 8 of the Plan.  The number of
shares shall be determined by dividing the cash compensation deferred for a
calendar quarter of service by the Fair Market Value on the date of grant
(determined without regard to the restrictions applicable thereto) and the first
trading day of the following calendar quarter shall be considered the grant date
of the Restricted Stock Award.


Section 8 Terms of Restricted Stock Awards.


Except as provided herein, Restricted Shares granted pursuant to Sections 7(a)
and 7(b) of the Plan shall be subject to restrictions ("Restrictions")
prohibiting such Restricted Shares from being sold, transferred, assigned,
pledged or otherwise encumbered or disposed of.  The Restrictions with respect
to each award of Restricted Shares shall lapse as to one-half of such Restricted
Shares on each of the one-year and second-year anniversary date of the grant of
such award; provided, however, that the Restrictions with respect to such
Restricted Shares shall lapse immediately in the event that (i) the Participant
is nominated for a new term as an Outside Director but is not elected by
stockholders of the Company, or (ii) the Participant ceases to be a member of
the Board due to death, disability or mandatory retirement (if any). 
Notwithstanding the foregoing, the Restrictions with respect to all of a
Participant's Restricted Shares shall lapse immediately prior to a Change in
Control provided that the Participant is a member of the Board immediately prior
to such Change in Control.


The Company shall issue, in the name of each Participant to whom Restricted
Shares have been granted, stock certificates (in tangible or electronic form)
representing the total number of Restricted Shares granted to such Participant
as soon as reasonably practicable after the grant.  However, the Company or its
transfer agent shall hold such certificates, properly endorsed for transfer, for
the Participant's benefit until such time as the Restriction Period applicable
to such Restricted Shares lapses.  Upon the expiration or termination of the
Restricted Period, the restrictions applicable to the Restricted Shares shall
lapse and a stock certificate for the number of Restricted Shares with respect
to which the restrictions have lapsed shall be delivered, free of all such
restrictions, to the Participant or his or her beneficiary or estate, as the
case may be.  Except as described in the above paragraph, in the event that a
Participant ceases to be a member of the Board before the applicable Restriction
Period has expired or under circumstances in which the Restriction Period does
not otherwise lapse, the Restricted Shares granted to such Participant shall
thereupon be forfeited and transferred back to the Company.


During the Restriction Period, a Participant shall have the right to vote his or
her Restricted Shares.  At the end of the Restriction Period, the Participant
shall have the right to receive any cash dividends, with respect to such
Restricted Shares, that were paid during the Restriction Period.  All
distributions, if any, received by a Participant with respect to Restricted
Shares as a result of any stock split, stock distribution, combination of
shares, or other similar transaction shall be subject to the same restrictions
as are applicable to the Restricted Shares to which such distributions relate.


4

--------------------------------------------------------------------------------

Section 9 Adjustments Upon Changes in Capitalization.


Subject to any required action by the stockholders of the Company, the number of
shares of Common Stock covered by each outstanding Restricted Stock Award, and
the number of shares of Common Stock which have been authorized for issuance
under the Plan but as to which no Restricted Stock Awards have yet been granted
or which have been returned to the Plan upon cancellation or expiration of a
Restricted Stock Award, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been "effected without receipt of consideration."
Such adjustment shall be made by the Committee, whose determination in that
respect shall be final, binding and conclusive.  Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to a Restricted Stock Award.
 
Section 10 Grant Agreement.


Each grant of a Restricted Stock Award under the Plan will be evidenced by a
Restricted Stock Agreement.  Such document will contain such provisions as the
Committee may in its discretion deem advisable, provided that such provisions
are not inconsistent with any of the provisions of the Plan.


Section 11 Amendment and Termination of the Plan.


(a) Amendment and Termination.  The Board may at any time amend, alter, suspend
or terminate the Plan.


(b) Shareholder Approval.  The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary to comply with Applicable Laws.


(c) Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Committee, which
agreement must be in writing and signed by the Participant and the Company. 
After the termination of the Plan, any previously granted Awards shall remain in
effect and shall continue to be governed by the terms of the Plan and the
applicable Restricted Stock Agreement.  Termination of the Plan shall not affect
the Committee's ability to exercise the powers granted to it hereunder with
respect to Restricted Shares granted under the Plan prior to the date of such
termination.


Section 12 Conditions Upon Issuance of Shares.


(a) Legal Compliance.  Shares shall not be issued pursuant to a Restricted Stock
Award unless the issuance and delivery of such Shares shall comply with
Applicable Laws and shall be further subject to the approval of counsel for the
Company with respect to such compliance.


(b) Investment Representations.  As a condition to the issuance of Restricted
Shares, the Company may require the Participant to represent and warrant at the
time of any such issuance that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.  Not in limitation of any of the foregoing, in any such case referred
to in the preceding sentence the Committee may also require the Participant to
execute and deliver documents containing such representations (including the
investment representations described in this Section 12(b) of the Plan),
warranties and agreements as the Committee or counsel to the Company shall deem
necessary or advisable to comply with any exemption from registration under the
Securities Act of 1933, as amended, any applicable State securities laws, and
any other applicable law, regulation or rule.


(c) Additional Conditions.  The Committee shall have the authority to condition
the grant of any Restricted Shares in such other manner that the Committee
determines to be appropriate, provided that such condition is not inconsistent
with the terms of the Plan.


5

--------------------------------------------------------------------------------

Section 13 Inability to Obtain Authority.


The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company's counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.


Section 14 Reservation of Shares.


The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.


Section 15 Stockholder Approval.


The Plan shall be subject to approval by the stockholders of the Company.  Such
stockholder approval shall be obtained in the manner and to the degree required
under Applicable Laws.
 
Section 16 Withholding; Notice of Sale.


Each Participant shall, no later than the date as of which the value of a
Restricted Stock Award or of any Shares or other amounts received thereunder
first becomes includable in the gross income of the Participant for Federal
income tax purposes, pay to the Company, or make arrangements satisfactory to
the Committee regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld with respect to such income.  The Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant.  The Company's
obligation to deliver stock certificates to any Participant is subject to and
conditioned on any such tax obligations being satisfied by the Participant. 
Subject to approval by the Committee, a Participant may elect to have the
minimum required tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from Shares to be issued pursuant to any
Restricted Stock Award a number of Shares with an aggregate Fair Market Value
(as of the date the withholding is effected) that would satisfy the withholding
amount due, or (ii) transferring to the Company Shares owned by the Participant
with an aggregate Fair Market Value (as of the date the withholding is effected)
that would satisfy the minimum withholding amount due.


Section 17 Code Section 83(b) Elections.


Neither the Company, any Affiliate, nor the Committee shall have any
responsibility in connection with a Participant's election, or attempt to elect,
under Code section 83(b) to include the value of a Restricted Stock Award in the
Participant's gross income for the year of payment.  Any Participant who makes a
Code section 83(b) election with respect to any such Restricted Stock Award
shall promptly notify the Committee of such election and provide the Committee
with a copy thereof.


Section 18 No Right to Continue as a Director.


Neither this Plan, nor the granting of a Restricted Stock Award under this Plan,
nor any other action taken pursuant to this Plan shall constitute or be evidence
of any agreement or understanding, express or implied, that the Company will
retain a director for any period of time, or at any particular rate of
compensation.


6

--------------------------------------------------------------------------------

Section 19 Successors.


All obligations of the Company under the Plan with respect to Restricted Stock
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business, stock and/or assets of the Company.


Section 20 Governing Law.


This Plan shall be governed by the laws of the State of Delaware.


7

--------------------------------------------------------------------------------